UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)August 17, 2009 Chicago Rivet & Machine Co. (Exact name of registrant as specified in its charter) Illinois 0-1227 36-0904920 (State or other jurisdiction (Commission (IRS Employer of incorporation File Number) Identification No.) 901 Frontenac Road, Naperville, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (630) 357-8500 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective as of August 17, 2009, the Board of Directors of Chicago Rivet & Machine Co. (the "Company") approved an amendment to Article III, Section 2 of the Company's Amended and Restated By-Laws to reduce the number of directors to seven. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 3.1Article III, Section 2 of the Amended and Restated By-Laws of Chicago Rivet & Machine Co., as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHICAGO RIVET & MACHINE CO. /s/ Michael J. Bourg Date:August 18, 2009 By: Michael J. Bourg Its:President and Treasurer Exhibit Index Exhibit No. Exhibits Article III, Section 2 of the Amended and Restated By-Laws of Chicago Rivet & Machine Co., as amended.
